DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of Applicant’s request for continued examination filed on February 15, 2021 is acknowledged.   
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2021 has been entered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker et al (WO 2014/063920).
With regards to claim 1, Becker teaches a polyurethane dispersed in water (reading on a liquid carrier) (page 1) that is formed from a polyisocyanate, a polyacrylate polyol (page 5), a compound having at least one isocyanate reactive group and at least one free radically polymerizable unsaturated group (page 1) which includes 2-hydroxyethyl acrylate (page 5), a compound which has one compound which has at least one isocyanate reactive group and at least one acid group (page 1) that includes alanine (page 6).  Becker teaches the composition to be used in an ink (page 12).  Becker teaches the (meth)acrylate component to include compounds that include bisphenol A diglycidyl ether and 1,4-butanediol diglycidyl ether (as applicants cite in the specification on page 8 as reading on a (meth)acrylate-containing polyol that includes diglycidyl ethers) (page 5).
With regards to claim 2, Becker teaches the composition to contain pigments (page 12).
With regards to claim 5, Becker teaches the diisocyanates to include isophorone diisocyanate and hexamethylene diisocyanate (having molecular weights of 222 and 168 respectively) (page 2).
With regards to claim 6, Becker teaches the compound reading on the (meth)acrylate containing polyol to have a molecular weight of 238 to 458 (page 5).
With regards to claim 7, Becker teaches the compound that reads on the mono-alcohol having (meth)acrylate functionality to be 2-hydroxyethyl acrylate (having a molecular weight of 130) (page 5).
With regards to claims 8 and 9, Becker teaches the composition to contain 10 to 60% by weight of the diisocyanate (page 2), the amount of the polyol to be from 5 to 35% and the amount of the amine group to be from 10 to 30% (page 10).
With regards to claim 10, Becker is silent on the acid number of the polyurethane, however, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the acid number are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claims 11 and 12, Becker teaches the urethane to be formed by reacting the above components (pages 14 and 16).
With regards to claim 13, Becker teaches the composition to be a coating on a substrate and exposed to UV radiation (pages 12 to 13).
With regards to claims 14 and 15, Becker is silent on the composition being transferred to a print substrate, however, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the ability to transfer the print substrate are inherently present in the prior art.  Absent an objective showing to the contrary, the 
With regards to claim 16, Becker teaches the amine compound to be added to react with the remaining 0.65% of isocyanate groups to stop the reaction (page 13 compartive example 1, example 1 was made by the same process (pages 13-14).
With regards to claim 17, Becker teaches the (meth)acrylate component to include compounds that include bisphenol A diglycidyl ether and 1,4-butanediol diglycidyl ether (as applicants cite in the specification on page 8 as reading on a (meth)acrylate-containing polyol that includes diglycidyl ethers) (page 5) neither of which contains a carboxylic acid group.
With regards to claim 18, Becker teaches the composition to include a compound having at least one isocyanate reactive group and at least one free radically polymerizable unsaturated group (page 1) which includes 2-hydroxyethyl acrylate (page 5) which reads on a monofunctional alcohol with (meth)acrylate functionality and no carboxylic acid group.
With regards to claim 19, Becker teaches the composition to include a compound having at least one isocyanate reactive group and at least one free radically polymerizable unsaturated group (page 1) which includes 2-hydroxyethyl acrylate (page 5) reading on a compound having a methacrylic ester.
With regards to claim 20, Becker teaches the composition to include a compound having at least one isocyanate reactive group and at least one free radically polymerizable unsaturated group (page 1) which includes 2-hydroxyethyl acrylate (page 5) reading on a compound having an acrylic ester.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al (US 2014/0378611) in view of Becker et al (WO 2014/063920) and further in view of Sungail et al (US 5,736,587).
With regards to claim 1, Nakao teaches an aqueous urethane resin composition (abstract) formed from a polyisocyanate (abstract), an acrylic polyol (0019), hydroxyethyl (meth)acrylate (reading on a mono-alcohol having (meth)acrylate functionality) (0027), and aspartic acid (reading the amino acid) (0040).  Nakao teaches the resin to be in water (reading on a liquid carrier) (abstract).
Nakao is silent on the composition being printable.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the composition being printable are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	
Nakao does not teach the amino acid to be one of the specifically claimed compounds.
Sungail teaches a polyurethane compound (abstract) that is made with an amino acid as a catalyst for the reaction.  Sungail teaches the amino acid to include glycine, alanine, valine, and lysine (column 2 lines 65-67).  Sungail teaches the motivation for using these compounds to be because it significantly reduces or eliminates the need for a co-catalyst, it reduces the migratory tendencies from heat aging problems, it has good cell structure and overall physical properties, and the demold times are low (column 2 lines 25-39).  Sungail and Becker are analogous in the art of polyurethane compositions.  In light of the benefits above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the amine of Sungail as the amine in Becker, thereby obtaining the present invention.
Nakao does not teach the addition of a (meth)acrylate polyol having a diglycidyl ester.
The disclosure of Becker is adequately set forth in paragraph 4 above and is herein incorporated by reference.  Becker teaches the motivation for using the claimed diglycidyl ester to be because it provides a urethane (meth)acrylate that exhibits good grain accentuation on wood substrates, good wet transparency and form smooth films on drying at elevated temperature that have a high body and optical transparency (page 2).	Nakao and Becker are analogous in the art of urethane compositions.  In light of the above discussion, it would have been obvious to one skilled in the art prior to the effective fling date of the present invention to use the polyol of Becker as the polyol of Nakao, thereby obtaining the present invention.
With regards to claim 2, Nakao teaches the composition to contain pigments (0086).
With regards to claim 3, Nakao teaches the composition to contain aspartic acid (0040).
With regards to claim 5, Nakao teaches the diisocyanate to include tetramethylene diisocyanate (having a molecular weight of 140), hexamethylene diisocyanate (having a molecular weight of 168), and xylylene diisocyanate (having a molecular weight of 188) and as applicants cite in the specification as being preferred compounds.
With regards to claim 7, Nakao teaches the composition to contain hydroxyethyl (meth)acrylate having a molecular weight of 130) (0028).


Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al (WO 2014/063920) in view of Sungail et al (US 5,736,587).
With regards to claims 3 and 21, the disclosure of Becker is adequately set forth in paragraph 4 above and is herein incorporated by reference.
Becker does not teach the amino acid to be one of the specifically claimed compounds.
Sungail teaches a polyurethane compound (abstract) that is made with an amino acid as a catalyst for the reaction.  Sungail teaches the amino acid to include glycine, alanine, valine, and lysine (column 2 lines 65-67).  Sungail teaches the motivation for using these compounds to be because it significantly reduces or eliminates the need for a co-catalyst, it reduces the migratory tendencies from heat aging problems, it has good .


Response to Arguments
Applicant's arguments filed February 15, 2021 have been fully considered but they are not persuasive.
Argument - Applicant argues that Becker does not teach the polyurethane to include the claimed amino acid.
Response - As stated in the rejection above, the art does teach the addition of alanine. 
Argument - Applicant argues that 2-alanine and alanine are different compounds.
Response - Although applicant brought this point up in the interview, the arguments are not included in the current filing.  Further, in the specification, there are examples with 1-alanine and 2-alanine and the results are very comparable.  Absent a showing that the compounds are different and have a different result in the composition, this argument is not persuasive.
It is also important to note that the amendments discussed in the interview were not made.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763